[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 25, 2010
                               No. 09-15779                     JOHN LEY
                           Non-Argument Calendar                  CLERK
                         ________________________

                    D. C. Docket No. 06-80081-CR-DTKH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

EDDIE RUMPH, JR.,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (June 25, 2010)

Before BLACK, HULL and FAY, Circuit Judges.

PER CURIAM:

     Eddie Rumph, Jr., a federal prisoner convicted of a crack cocaine offense,
appeals the district court’s denial of his pro se 18 U.S.C. § 3582(c)(2) motion for a

reduced sentence. After review, we affirm.1

       Under § 3582(c)(2), a district court has the authority to modify a defendant’s

term of imprisonment if the defendant’s sentence was “based on a sentencing range

that has subsequently been lowered by the Sentencing Commission pursuant to 28

U.S.C. § 994(o).” 18 U.S.C. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1)-(2).

Rumph’s § 3582(c)(2) motion is based on Amendment 706, which amended

U.S.S.G. § 2D1.1 by lowering the base offense levels applicable to most crack

cocaine offenses. See U.S.S.G. app. C, amends. 706, 713. However, “[w]here a

retroactively applicable guideline amendment reduces a defendant’s base offense

level, but does not alter the sentencing range upon which his or her sentence was

based, § 3582(c)(2) does not authorize a reduction in sentence.” United States v.

Moore, 541 F.3d 1323, 1330 (11th Cir. 2008), cert. denied, 129 S. Ct. 1601 (2009);

see also U.S.S.G. § 1B1.10(a)(2)(B). A reduction is not authorized if the

amendment does not lower a defendant’s applicable guidelines range “because of

the operation of another guideline or statutory provision (e.g., a statutory

mandatory minimum term of imprisonment).” U.S.S.G. § 1B1.10 cmt. n.1(A).



       1
        We review de novo the district court’s legal conclusions regarding the scope of its
authority under 18 U.S.C. § 3582(c)(2). United States v. James, 548 F.3d 983, 984 (11th Cir.
2008).

                                               2
      Here, Amendment 706 did not lower Rumph’s applicable guidelines range.

At his original sentencing, Rumph’s advisory guidelines range initially was

calculated as 97 to 121 months pursuant to § 2D1.1(a)(3) based on drug quantity.

However, Rumph was subject to a statutory mandatory minimum twenty-year term

of imprisonment due to his prior felony drug conviction. See 21 U.S.C.

§ 841(b)(1)(A). As such, Rumph’s applicable guidelines range became 240

months, pursuant to U.S.S.G. § 5G1.1(b), and the district court imposed the

mandatory 240-month sentence. Accordingly, although Amendment 706 lowered

the base offense level for Rumph’s crack cocaine offense, it did not affect Rumph’s

applicable guidelines range of 240 months.

      Rumph argues that the district court had authority to grant his § 3582(c)(2)

motion because Rumph’s original 240-month sentence subsequently was reduced

to 180 months pursuant to the government’s motion under Federal Rule of

Criminal Procedure 35(b) based on Rumph’s substantial assistance. We have

rejected this argument in the context of an analogous substantial assistance motion

made pursuant to U.S.S.G. § 5K1.1. See United States v. Williams, 549 F.3d 1337,

1339-42 (11th Cir. 2008). In Williams, this Court concluded that a district court’s

granting of a § 5K1.1 motion does not “effectively waive[ ] the statutory

mandatory minimum and thus entitle[ ] [the defendant] to a sentence reduction



                                          3
under Amendment 706.” Id. at 1339. Likewise, the subsequent granting of a Rule

35(b) substantial assistance motion does not waive the statutory mandatory

minimum as to the original sentence and does not make a defendant entitled to a

§ 3582(c)(2) reduction. The district court correctly concluded that Rumph is not

eligible for a § 3582(c)(2) reduction based on Amendment 706.

      AFFIRMED.




                                         4